Citation Nr: 0509229	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which in pertinent part denied the veteran's claim 
of entitlement to service connection for CFS.  The veteran 
subsequently perfected this appeal.  

In September 2001, the Board remanded this case for 
additional development.  In April 2003, the Board undertook 
development pursuant to its authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  In August 2003, the Board remanded this 
case for further action and readjudication.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran does not have a current confirmed diagnosis 
of CFS or other disability manifested by chronic fatigue.  


CONCLUSION OF LAW

CFS was not incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2001, VA notified the veteran of his rights in the 
VA claims process and advised him of the evidence necessary 
to establish entitlement to service-connected compensation 
benefits.  By letters dated in December 2003 and July 2004, 
VA again advised the veteran of the evidence necessary to 
substantiate his claim for service connection.  He was 
notified of his and VA's respective obligations with regard 
to obtaining evidence.  Specifically, that VA was responsible 
for obtaining relevant records held by a Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  He was advised that he 
must provide enough information about his records so that VA 
could request them from the person or agency that has them 
and that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The July 2004 
letter also requested that the veteran notify VA if there was 
any other evidence or information he thought would support 
his claim, and he was further requested to send to VA any 
evidence in his possession that pertains to his claim.  

The July 1999 statement of the case (SOC), the December 2002 
supplemental statement of the case (SSOC), and the December 
2004 SSOC collectively notified the veteran of the laws and 
regulations pertaining to his claim for service connection.  
These documents also advised the veteran of the evidence of 
record, of the adjudicative actions taken, and of the reasons 
and bases for denial.  

The claims folder contains the veteran's service medical 
records.  The veteran submitted a statement from a private 
physician.  In his VA Form 9, the veteran indicated that the 
physician had moved and he was unable to obtain further 
records.  In October 2001, June 2003, December 2003, and July 
2004, VA requested that the veteran identify all VA and non-
VA providers who have treated him for CFS since discharge and 
that he provide an authorization for release of records from 
Dr. B. and the associated clinic.  The veteran has not 
submitted authorization for the release of any additional 
private medical records and has not identified VA treatment 
records that need to be obtained.  In keeping with the duty 
to assist, the veteran was provided a VA examination in 
September 2004.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to service 
connection for CFS.  He reported that he worked at Johnston 
Island where chemical weapons were stored and eventually 
destroyed.  Probably a year or more after he got out of the 
military he began to get sick and felt tired all of the time.  
The deterioration of his health did not start immediately 
after the military, but did not take many years and he thinks 
it is related to his chemical weapons exposure.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability on a direct basis: (1) evidence of a current 
disability; (2) evidence of disease or injury in service; and 
(3) evidence of a nexus between the current disability and 
the disease or injury in service.  

A January 1999 statement from a private physician, Dr. B., 
indicates that the veteran was seen for a total of four 
visits to date.  The veteran complained of chronic fatigue 
that has gone on for at least six months and has limited his 
ability to seek employment and to pursue recreational 
hobbies.  The veteran also complained of generalized muscle 
weakness, myalgias, generalized fatigue prolonged after 
physical activity, and sleep disturbance.  Several tests were 
run including thyroid serology, nuclear antibodies, HIV, 
Hepatitis B, Hepatitis C, sed rate, Chem-7, and a complete 
blood count (CBC).  The Zung Depression Scale was also 
administered.  All test and x-rays have proved negative or 
normal.  Dr. B. indicated that the veteran's fatigue was not 
explained by other medical or psychological illness 
discovered in the above tests.  He further opined that the 
veteran's symptomatology fell a little short of making the 
diagnosis of CFS as established by the Center for Disease 
Control.  Another possible explanation for the veteran's 
fatigue was his lifestyle choices in terms of diet and 
exercise.  Dr. B. did think the veteran came very close to 
meeting the criteria for CFS and he had not found another 
diagnosis that comes as close to explaining why the veteran 
was so fatigued.  He indicated it was quite likely that the 
veteran met the criteria for CFS due to some other criteria.  

The veteran underwent a VA examination in September 2004.  
The examiner reviewed the claims folder and noted Dr. B.'s 
January 1999 note of a possible diagnosis of chronic fatigue 
syndrome.  Following the subjective interview, the examiner 
discussed the veteran's history and symptomatology in detail 
and concluded that the veteran did not have six out of the 
ten criteria defining CFS.  Chest x-ray, thyroid profile, 
arthritis profile, comprehensive metabolic, and CBC with 
differential were ordered.  All labs and x-rays were noted to 
be unremarkable.

On review of the record, Dr. B. was unable to confirm a 
diagnosis of CFS and the VA examiner also did not render a 
diagnosis of CFS or other disability manifested by chronic 
fatigue.  The overwhelming weight of the medical evidence 
indicates that the veteran does not have a current disability 
for which service connection may be granted.  Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Even assuming, without conceding, that the veteran did have a 
diagnosis of CFS or other disability manifested by fatigue, 
service medical records are negative for any complaints, 
treatment, or diagnosis of CFS, and the claims folder does 
not contain competent medical evidence relating such 
disability to his active military service or events therein.  
The Board acknowledges the veteran's contentions that his 
claimed illness is due to chemical weapons exposure at 
Johnston Island.  The veteran, however, is not competent to 
render a diagnosis or a medical etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay persons 
are not competent to offer medical opinions).  Additionally, 
Dr. B. indicated that it was relatively unlikely that there 
was any connection with the veteran's assignment to Johnston 
Island.  

The medical evidence suggests that the veteran has various 
symptoms but no diagnosed illness.  The Board acknowledges 
that the veteran had active military service during the 
Persian Gulf War.  However, there is no indication on his DD-
214 of service in the Southwest Asia (SWA) theater of 
operations and the veteran does not claim such.  Thus, the 
regulations pertaining to compensation for certain 
disabilities due to undiagnosed illnesses based on service in 
SWA are not for consideration.  See 38 C.F.R. § 3.317 (2004).  

As the preponderance of the evidence is against the claim for 
service connection for CFS, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for CFS is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


